DETAILED ACTION
                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              Claim Objections
Claims 1, 5, 13 and 14 are objected to because of the following informalities:
Claim 1 recites “each second delivery device”, in line 18, it is suggested to change to --“each second delivery device of the plurality of second delivery devices” -- to be consistent with the previously cited “a plurality of second delivery devices” in line 14 of claim 1.
Claim 1 recites “the trolley compartment”, in line 35, it is suggested to change to -- “the coolable trolley compartment” -- to be consistent with the previously cited “a coolable trolley compartment” -- in line 33 of claim 1.
Claim 5 recites “a respective evaporator”, in line 3, it is suggested to change to -- “a respective evaporator of the plurality of evaporators” -- to be consistent with the previously cited term.
Claim 6 recites “at least one evaporator”, in line 3, it is suggested to change to -- “at least one evaporator of the plurality of evaporators” -- to be consistent with the previously cited term.
Claim 8 recites “the evaporators”, in line 3, it is suggested to change to -- “the evaporator of the plurality of evaporators” -- to be consistent with the previously cited term.
Claim 13 recites “each second delivery device”, in line 18, it is suggested to change to --“each second delivery device of the plurality of second delivery devices” -- to be consistent with the previously cited “a plurality of second delivery devices” in line 14 of claim 13.
Claim 13 recites “the trolley compartment”, in line 35, it is suggested to change to -- “the coolable trolley compartment” -- to be consistent with the previously cited “a coolable trolley compartment” -- in line 33 of claim 13.
Claim 14 recites “each second delivery device”, in line 18, it is suggested to change to --“each second delivery device of the plurality of second delivery devices” -- to be consistent with the previously cited “a plurality of second delivery devices” in line 14 of claim 14.
Claim 14 recites “the trolley compartment”, in line 35, it is suggested to change to -- “the coolable trolley compartment” -- to be consistent with the previously cited “a coolable trolley compartment” -- in line 33 of claim 14.

                                      Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the second delivery device" in lines 16-17, renders the claim indefinite because a plurality of second delivery devices is required in line 14 of claim 1. For examination purposes, the limitation is being considered as -- “the plurality of second delivery devices” --.
Claim 13 recites the limitation "the second delivery device" in lines 16-17, renders the claim indefinite because a plurality of second delivery devices is required in line 14 of claim 13. For examination purposes, the limitation is being considered as -- “the plurality of second delivery devices” --.
Claim 14 recites the limitation "the second delivery device" in line 16, renders the claim indefinite because a plurality of second delivery devices is required in line 14 of claim 14. For examination purposes, the limitation is being considered as -- “the plurality of second delivery devices” --.
Claims 2-9 and 15-16 are rejected based upon their dependency from claims 1, 13 and 14.                                       
                                          Allowable Subject Matter
Claims 1, 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-9 and 15-16 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
                                             Response to Arguments
Applicant's arguments filed on 02/08/2022 have been fully considered but moot in view of the allowable subject matter as stated above.
                                                   Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is  (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571 -272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763